Exhibit 10.31

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”) is made as of June 26, 2006,
between VI Acquisition Corp., a Delaware corporation (the “Company”), and Jeffry
L. Guido (“Executive”).

The Company and Executive desire to enter into an agreement pursuant to which
Executive will commit to purchase, and the Company will commit to sell, an
aggregate of 10,948 shares of the Company’s Common Stock, par value $4.53 per
share (the “Common Stock”).  All of such shares of Common Stock are referred to
herein as “Executive Shares” or the “Shares.” Certain definitions are set forth
in Section 7 of this Agreement.

The parties hereto agree as follows:


1.             EXECUTIVE SHARES.


(A)           UPON EXECUTION OF THIS AGREEMENT, EXECUTIVE WILL PURCHASE, AND THE
COMPANY WILL SELL, 10,948 SHARES OF COMMON STOCK AT A PRICE OF $4.53 PER SHARE,
THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE HEREOF.  THE COMPANY WILL
DELIVER TO EXECUTIVE THE CERTIFICATES REPRESENTING SUCH EXECUTIVE SHARES, AND
EXECUTIVE WILL DELIVER TO THE COMPANY A CASHIER’S OR CERTIFIED CHECK OR WIRE
TRANSFER OF FUNDS IN THE AGGREGATE AMOUNT OF $49,594.44.


(B)           WITHIN THIRTY (30) DAYS AFTER THE PURCHASE BY EXECUTIVE OF
EXECUTIVE SHARES PURSUANT TO THIS AGREEMENT, EXECUTIVE WILL MAKE AN EFFECTIVE
ELECTION WITH THE INTERNAL REVENUE SERVICE UNDER SECTION 83(B) OF THE INTERNAL
REVENUE CODE AND THE REGULATIONS PROMULGATED THEREUNDER IN THE FORM OF EXHIBIT A
ATTACHED HERETO.


(C)           IN CONNECTION WITH THE PURCHASE AND SALE OF THE EXECUTIVE SHARES
PURSUANT HERETO, EXECUTIVE REPRESENTS AND WARRANTS TO THE COMPANY THAT:


(I)            THE EXECUTIVE SHARES TO BE ACQUIRED BY EXECUTIVE PURSUANT TO THIS
AGREEMENT WILL BE ACQUIRED FOR EXECUTIVE’S OWN ACCOUNT AND NOT WITH A VIEW TO,
OR INTENTION OF, DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT, OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE EXECUTIVE SHARES WILL NOT BE DISPOSED
OF IN CONTRAVENTION OF THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS;


(II)           EXECUTIVE IS AN EXECUTIVE OFFICER OF THE COMPANY, IS
SOPHISTICATED IN FINANCIAL MATTERS AND IS ABLE TO EVALUATE THE RISKS AND
BENEFITS OF THE INVESTMENT IN THE EXECUTIVE SHARES;


(III)          EXECUTIVE IS ABLE TO BEAR THE ECONOMIC RISK OF HIS INVESTMENT IN
THE EXECUTIVE SHARES FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE EXECUTIVE
SHARES HAVE NOT


--------------------------------------------------------------------------------



BEEN REGISTERED UNDER THE SECURITIES ACT AND, THEREFORE, CANNOT BE SOLD UNLESS
SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE;


(IV)          EXECUTIVE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND RECEIVE
ANSWERS CONCERNING THE TERMS AND CONDITIONS OF THE OFFERING OF THE EXECUTIVE
SHARES AND HAS HAD FULL ACCESS TO SUCH OTHER INFORMATION CONCERNING THE COMPANY
AS HE HAS REQUESTED;


(V)           THIS AGREEMENT AND EACH OF THE OTHER AGREEMENTS CONTEMPLATED
HEREBY TO WHICH EXECUTIVE IS A PARTY CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND SUCH OTHER AGREEMENTS
BY EXECUTIVE DOES NOT AND WILL NOT CONFLICT WITH, VIOLATE OR CAUSE A BREACH OF
ANY AGREEMENT, CONTRACT OR INSTRUMENT TO WHICH EXECUTIVE IS A PARTY OR ANY
JUDGMENT, ORDER OR DECREE TO WHICH EXECUTIVE IS SUBJECT;


(VI)          EXECUTIVE IS NOT A PARTY TO OR BOUND BY ANY OTHER EMPLOYMENT
AGREEMENT, NONCOMPETE AGREEMENT OR CONFIDENTIALITY AGREEMENT WHICH CONFLICTS
WITH THE OBLIGATIONS SET FORTH IN THIS AGREEMENT OR IN THE EMPLOYMENT AGREEMENT;
AND


(VII)         EXECUTIVE IS A RESIDENT OF THE STATE OF COLORADO.


(D)           AS AN INDUCEMENT FOR THE COMPANY TO COMMIT TO ISSUE THE EXECUTIVE
SHARES TO EXECUTIVE, AND AS A CONDITION THERETO, EXECUTIVE ACKNOWLEDGES AND
AGREES THAT NEITHER ANY FUTURE ISSUANCE OF CAPITAL STOCK OF THE COMPANY TO
EXECUTIVE NOR ANY PROVISION CONTAINED HEREIN SHALL ENTITLE EXECUTIVE TO REMAIN
IN THE EMPLOYMENT OF THE COMPANY, OR ANY SUBSIDIARY OF THE COMPANY, OR AFFECT
THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE EXECUTIVE’S EMPLOYMENT
AT ANY TIME FOR ANY REASON, SUBJECT TO THE TERMS AND CONDITIONS OF THE
EMPLOYMENT AGREEMENT.


2.             VESTING OF SHARES.


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 2(B) BELOW, THE EXECUTIVE
SHARES PURCHASED HEREUNDER WILL BECOME VESTED IN ACCORDANCE WITH THE FOLLOWING
SCHEDULE, IF AS OF EACH SUCH DATE EXECUTIVE IS STILL EMPLOYED BY THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY:

Date

 

Cumulative Percentage of
Executive Shares to be Vested

 

1st Anniversary of this Agreement

 

20

%

2nd Anniversary of this Agreement

 

40

%

3rd Anniversary of this Agreement

 

60

%

4th Anniversary of this Agreement

 

80

%

5th Anniversary of this Agreement

 

100

%


 


(B)           NOTWITHSTANDING THE FOREGOING OR ANYTHING HEREIN TO THE CONTRARY,
UPON THE OCCURRENCE OF A SALE OF THE COMPANY, ALL EXECUTIVE SHARES WHICH HAVE
NOT YET BECOME VESTED SHALL BECOME VESTED AT THE TIME OF SUCH SALE OF THE
COMPANY (SUCH PORTION BEING REFERRED TO

2


--------------------------------------------------------------------------------



HEREIN AS THE “ACCELERATED SHARES”); PROVIDED, HOWEVER, AND SUBJECT TO AND
UNLESS OTHERWISE PROVIDED FOR UNDER THE STOCKHOLDERS AGREEMENT BY AND AMONG THE
COMPANY, THE INVESTORS, THE EXECUTIVE AND CERTAIN OTHER PARTIES, THAT EXECUTIVE
SHALL NOT TRANSFER ANY INTEREST IN ANY ACCELERATED SHARES UNLESS AND UNTIL SUCH
TIME AS THE INVESTORS SHALL HAVE RECEIVED CASH DIVIDENDS OR OTHER CASH PROCEEDS
RESULTING FROM ANY DISTRIBUTIONS ON OR DISPOSITIONS OF ANY PREFERRED STOCK OR
COMMON STOCK IN AN AGGREGATE AMOUNT EQUAL TO THE PRODUCT OF (I) TWO (2),
MULTIPLIED BY (II) THE AGGREGATE PURCHASE PRICE PAID BY THE INVESTORS TO THE
COMPANY FOR ALL PREFERRED STOCK, COMMON STOCK AND OTHER EQUITY INTERESTS OF THE
COMPANY PURCHASED BY THE INVESTORS (BUT NOT IN ANY EVENT INCLUDING AMOUNTS
COMMITTED BUT NOT YET CONTRIBUTED TO THE CAPITAL OF THE COMPANY). EXECUTIVE
SHARES WHICH HAVE BECOME VESTED HEREUNDER ARE REFERRED TO HEREIN AS “VESTED
SHARES,” AND ALL OTHER EXECUTIVE SHARES ARE REFERRED TO HEREIN AS “UNVESTED
SHARES.”


(C)           THE EXECUTIVE SECURITIES SHALL AT ALL TIMES BE SUBJECT TO SUCH
RESTRICTIONS OR LIMITATIONS WITH RESPECT TO THE TRANSFER THEREOF THAT MAY BE
CONTAINED HEREIN OR IN THE STOCKHOLDERS AGREEMENT OR AS OTHERWISE PROVIDED BY
LAW.


3.             REPURCHASE OPTION.


(A)           IN THE EVENT EXECUTIVE CEASES TO BE EMPLOYED BY THE COMPANY OR ANY
SUBSIDIARY FOR ANY REASON (A “SEPARATION”),THE SHARES AND ALL OTHER EXECUTIVE
SECURITIES (WHETHER HELD BY EXECUTIVE OR ONE OR MORE OF EXECUTIVE’S TRANSFEREES,
OTHER THAN THE COMPANY AND THE INVESTORS) WILL BE SUBJECT TO REPURCHASE, IN EACH
CASE BY THE COMPANY PURSUANT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
SECTION 3 (THE “REPURCHASE OPTION”).


(B)           IN THE EVENT OF A SEPARATION, THE EXECUTIVE SHARES PURCHASED
HEREUNDER SHALL BE SUBJECT TO REPURCHASE AS FOLLOWS: (I) THE PURCHASE PRICE FOR
EACH UNVESTED SHARE OF COMMON STOCK WILL BE THE EXECUTIVE’S ORIGINAL COST FOR
SUCH SHARE; PROVIDED, THAT IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY OR A SUBSIDIARY WITH DUE CAUSE OR BY THE EXECUTIVE WITHOUT GOOD REASON,
THEN THE PURCHASE PRICE FOR EACH UNVESTED SHARE OF COMMON STOCK WILL BE THE
LESSER OF (A) EXECUTIVE’S ORIGINAL COST FOR SUCH SHARE AND (B) THE FAIR MARKET
VALUE FOR SUCH SHARE, AND (II) THE PURCHASE PRICE FOR EACH VESTED SHARE OF
COMMON STOCK WILL BE THE FAIR MARKET VALUE FOR SUCH SHARE; PROVIDED THAT IF
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OR A SUBSIDIARY WITH DUE
CAUSE OR BY THE EXECUTIVE WITHOUT GOOD REASON, THEN THE PURCHASE PRICE FOR EACH
VESTED SHARE OF COMMON STOCK WILL BE THE LESSER OF (A) EXECUTIVE’S ORIGINAL COST
FOR SUCH SHARE AND (B) THE FAIR MARKET VALUE FOR SUCH SHARE.


(C)           IN THE EVENT OF A SEPARATION, ANY OTHER EXECUTIVE SECURITIES NOT
OTHERWISE DESCRIBED IN SECTION 3(B) ABOVE SHALL BE SUBJECT TO REPURCHASE AS
FOLLOWS: THE PURCHASE PRICE FOR EACH SHARE OF COMMON STOCK WILL BE THE FAIR
MARKET VALUE FOR SUCH SHARE.


(D)           IN THE EVENT OF A SEPARATION, THE COMPANY MAY ELECT TO PURCHASE
ALL OR ANY PORTION OF THE EXECUTIVE SECURITIES BY DELIVERING WRITTEN NOTICE (THE
“REPURCHASE NOTICE”) TO THE HOLDER OR HOLDERS OF THE EXECUTIVE SECURITIES WITHIN
60 DAYS AFTER THE SEPARATION.  THE REPURCHASE NOTICE WILL SET FORTH THE NUMBER
OF UNVESTED SHARES AND VESTED SHARES TO BE ACQUIRED FROM EACH HOLDER, THE
AGGREGATE CONSIDERATION TO BE PAID FOR SUCH SECURITIES AND THE TIME AND PLACE
FOR THE CLOSING OF THE TRANSACTION.  THE NUMBER OF SECURITIES TO BE REPURCHASED
BY THE COMPANY SHALL FIRST BE SATISFIED TO THE EXTENT POSSIBLE FROM THE
EXECUTIVE SECURITIES HELD BY EXECUTIVE AT THE TIME OF DELIVERY OF THE REPURCHASE
NOTICE.  IF THE NUMBER OF EXECUTIVE SECURITIES THEN HELD BY EXECUTIVE

3


--------------------------------------------------------------------------------



IS LESS THAN THE TOTAL NUMBER OF SUCH SECURITIES WHICH THE COMPANY HAS ELECTED
TO PURCHASE, THE COMPANY SHALL PURCHASE THE REMAINING SECURITIES ELECTED TO BE
PURCHASED FROM THE OTHER HOLDER(S) OF EXECUTIVE SECURITIES UNDER THIS AGREEMENT,
PRO RATA ACCORDING TO THE NUMBER OF EXECUTIVE SECURITIES HELD BY SUCH OTHER
HOLDER(S) AT THE TIME OF DELIVERY OF SUCH REPURCHASE NOTICE (DETERMINED AS
NEARLY AS PRACTICABLE TO THE NEAREST SHARE).  THE NUMBER OF UNVESTED SHARES AND
VESTED SHARES TO BE REPURCHASED HEREUNDER WILL BE ALLOCATED AMONG EXECUTIVE AND
THE OTHER HOLDERS OF EXECUTIVE SECURITIES (IF ANY) PRO RATA ACCORDING TO THE
NUMBER OF EXECUTIVE SECURITIES TO BE PURCHASED FROM SUCH PERSON.


(E)           THE CLOSING OF THE PURCHASE OF THE EXECUTIVE SECURITIES PURSUANT
TO THE REPURCHASE OPTION SHALL TAKE PLACE ON THE DATE DESIGNATED BY THE COMPANY
IN THE REPURCHASE NOTICE, WHICH DATE SHALL NOT BE MORE THAN 2 MONTHS NOR LESS
THAN 5 DAYS AFTER THE DELIVERY OF SUCH NOTICE.  THE COMPANY WILL PAY FOR THE
EXECUTIVE SECURITIES TO BE PURCHASED BY IT PURSUANT TO THE REPURCHASE OPTION BY
FIRST OFFSETTING AMOUNTS OUTSTANDING UNDER ANY BONA FIDE DEBTS OWED BY EXECUTIVE
TO THE COMPANY AND WILL PAY THE REMAINDER OF THE PURCHASE PRICE TO THE EXTENT
REASONABLY PERMISSIBLE UNDER THE COMPANY’S AND ITS SUBSIDIARIES’ EQUITY
FINANCING AGREEMENTS AND AGREEMENTS EVIDENCING INDEBTEDNESS FOR BORROWED MONEY
AND TO THE EXTENT THE COMPANY HAS THE FINANCIAL WHEREWITHAL AT THE TIME TO MAKE
SUCH PAYMENTS, BY A CHECK OR WIRE TRANSFER OF FUNDS AND, IF NOT, BY A
SUBORDINATE NOTE OR NOTES, EACH ON TERMS ACCEPTABLE TO BANKS AND OTHER FINANCIAL
INSTITUTIONS LOANING MONEY TO THE COMPANY AND ITS SUBSIDIARIES, PAYABLE IN UP TO
THREE SUBSTANTIALLY EQUAL, SEMI-ANNUAL INSTALLMENTS BEGINNING ON THE SIX MONTH
ANNIVERSARY OF THE CLOSING OF SUCH PURCHASE AND BEARING INTEREST (PAYABLE
QUARTERLY) AT A RATE PER ANNUM EQUAL TO THE PRIME RATE AS PUBLISHED IN THE WALL
STREET JOURNAL FROM TIME TO TIME, IN THE AGGREGATE AMOUNT OF THE PURCHASE PRICE
FOR SUCH SECURITIES.  THE COMPANY WILL BE ENTITLED TO RECEIVE CUSTOMARY
REPRESENTATIONS AND WARRANTIES FROM THE SELLERS OF EXECUTIVE SECURITIES
(INCLUDING REPRESENTATIONS AND WARRANTIES REGARDING GOOD TITLE TO THE EXECUTIVE
SECURITIES, THE ABSENCE OF ANY LIENS ON SUCH TITLE OR OTHER ENCUMBRANCES WITH
RESPECT TO THE TRANSFER OF THE EXECUTIVE SECURITIES AND THE ABILITY OF SUCH
SELLERS TO CONSUMMATE THE SALE).


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, ALL REPURCHASES OF EXECUTIVE SECURITIES BY THE COMPANY SHALL BE
SUBJECT TO APPLICABLE RESTRICTIONS CONTAINED IN THE DELAWARE GENERAL CORPORATION
LAW AND AS MAY BE REQUIRED BY OTHER PARTIES IN THE COMPANY’S OR ANY
SUBSIDIARIES’ EQUITY FINANCING AGREEMENTS AND AGREEMENTS EVIDENCING INDEBTEDNESS
FOR BORROWED MONEY, IF ANY.  IF ANY SUCH RESTRICTIONS PROHIBIT THE REPURCHASE OF
EXECUTIVE SECURITIES HEREUNDER WHICH THE COMPANY IS OTHERWISE ENTITLED OR
REQUIRED TO MAKE, THE COMPANY MAY MAKE SUCH REPURCHASES AS SOON AS IT IS
PERMITTED TO DO SO UNDER SUCH RESTRICTIONS.


(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IF EXECUTIVE DELIVERS THE NOTICE OF OBJECTION DESCRIBED IN THE
DEFINITION OF FAIR MARKET VALUE, OR IF THE FAIR MARKET VALUE OF A SHARE IS
OTHERWISE DETERMINED TO BE AN AMOUNT MORE THAN 10% GREATER THAN THE PER SHARE
REPURCHASE PRICE FOR SUCH SHARES ORIGINALLY DETERMINED BY THE BOARD, THE COMPANY
SHALL HAVE THE RIGHT TO REVOKE ITS EXERCISE OF THE REPURCHASE OPTION FOR ALL OR
ANY PORTION OF THE SHARES ELECTED TO BE REPURCHASED BY IT BY DELIVERING NOTICE
OF SUCH REVOCATION IN WRITING TO THE HOLDERS OF THE SHARES DURING (I) THE
THIRTY-DAY PERIOD BEGINNING ON THE DATE THE COMPANY RECEIVES EXECUTIVE’S WRITTEN
NOTICE OF OBJECTION AND (II) THE THIRTY-DAY PERIOD BEGINNING ON THE DATE THE
COMPANY IS GIVEN WRITTEN NOTICE THAT THE FAIR MARKET VALUE OF A SHARE

4


--------------------------------------------------------------------------------



WAS FINALLY DETERMINED TO BE AN AMOUNT MORE THAN 10% GREATER THAN THE PER SHARE
REPURCHASE PRICE FOR SUCH SHARES ORIGINALLY DETERMINED BY THE BOARD.


4.             RESTRICTIONS ON TRANSFER OF EXECUTIVE SECURITIES.


(A)           TRANSFER OF EXECUTIVE SECURITIES.  EXECUTIVE SHALL NOT TRANSFER
ANY INTEREST IN ANY EXECUTIVE SECURITIES, EXCEPT AT SUCH TIME AS THE
RESTRICTIONS HEREIN TERMINATE AS PROVIDED IN SECTION 4(B) BELOW. 
NOTWITHSTANDING THE FOREGOING, THE RESTRICTIONS CONTAINED IN THIS SECTION 4 WILL
NOT APPLY WITH RESPECT TO (I) TRANSFERS OF SHARES OF EXECUTIVE SECURITIES
PURSUANT TO APPLICABLE LAWS OF DESCENT AND DISTRIBUTION OR (II) TRANSFER OF
SHARES OF EXECUTIVE SECURITIES AMONG EXECUTIVE’S FAMILY GROUP; PROVIDED THAT IN
EACH CASE SUCH RESTRICTIONS WILL CONTINUE TO BE APPLICABLE TO THE EXECUTIVE
SECURITIES IRRESPECTIVE OF ANY SUCH TRANSFER.  ANY TRANSFEREE OF EXECUTIVE
SECURITIES PURSUANT TO A TRANSFER IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 4(A) IS HEREIN REFERRED TO AS A “PERMITTED TRANSFEREE.”  IN ADDITION TO
AND WITHOUT LIMITATION ON THE OPERATION OF THIS SECTION 4, EXECUTIVE
ACKNOWLEDGES THAT THE STOCKHOLDERS AGREEMENT SEPARATELY IMPOSES RESTRICTIONS ON
THE TRANSFER OF THE SHARES.


(B)           TERMINATION OF RESTRICTIONS.  THE RESTRICTIONS ON THE TRANSFER OF
EXECUTIVE SECURITIES SET FORTH IN THIS SECTION 4 WILL CONTINUE WITH RESPECT TO
EACH EXECUTIVE SECURITY UNTIL THE EARLIER OF (I) A QUALIFIED PUBLIC OFFERING; OR
(II) A SALE OF THE COMPANY.


5.             REGISTRATION.  EXECUTIVE UNDERSTANDS THAT THE SHARES ARE NOT
CURRENTLY BEING REGISTERED UNDER THE SECURITIES ACT BY REASON OF THEIR
CONTEMPLATED ISSUANCE IN A TRANSACTION EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT PURSUANT TO RULE 701
THEREOF.  EXECUTIVE FURTHER AGREES THAT HE WILL NOT SELL OR OTHERWISE DISPOSE OF
THE SHARES UNLESS SUCH SALE OR OTHER DISPOSITION HAS BEEN REGISTERED OR IS
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND HAS BEEN REGISTERED OR
QUALIFIED OR IS EXEMPT FROM REGISTRATION OR QUALIFICATION UNDER APPLICABLE
SECURITIES LAWS OF ANY STATE.  EXECUTIVE UNDERSTANDS THAT A RESTRICTIVE LEGEND
CONSISTENT WITH THE FOREGOING, AND AS SET FORTH IN SECTION 6, WILL BE PLACED ON
THE CERTIFICATES EVIDENCING THE SHARES, AND RELATED STOP TRANSFER INSTRUCTIONS
WILL BE NOTED IN THE STOCK TRANSFER RECORDS OF THE COMPANY AND/OR ITS STOCK
TRANSFER AGENT FOR THE SHARES.


6.             ADDITIONAL RESTRICTIONS ON TRANSFER OF EXECUTIVE SECURITIES.


(A)           LEGEND.  THE CERTIFICATES REPRESENTING THE EXECUTIVE SECURITIES
WILL BEAR A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
MAY     , 2006, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN A MANAGEMENT AGREEMENT BETWEEN THE COMPANY AND AN
EXECUTIVE OF THE COMPANY DATED AS OF MAY     ,

5


--------------------------------------------------------------------------------


2006.  A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE
COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”


(B)           OPINION OF COUNSEL.  NO HOLDER OF EXECUTIVE SECURITIES MAY
TRANSFER ANY EXECUTIVE SECURITIES (EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT) WITHOUT FIRST DELIVERING TO THE COMPANY AN
OPINION OF COUNSEL (REASONABLY ACCEPTABLE IN FORM AND SUBSTANCE TO THE COMPANY)
THAT NEITHER REGISTRATION NOR QUALIFICATION UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS IS REQUIRED IN CONNECTION WITH SUCH TRANSFER.


7.             DEFINITIONS.

“Affiliate” of the Investors means any direct or indirect general or limited
partner or member of an Investor, as applicable, or any employee or owner
thereof, or any other person, entity or investment fund controlling, controlled
by or under common control with an Investor.

“Due Cause” has the meaning set forth in the Employment Agreement.

“Employment Agreement” means that certain Employment Agreement of even date
herewith between VICORP Restaurants, Inc. and the Executive.

“Executive’s Family Group” means Executive’s spouse and descendants (whether
natural or adopted), any trust solely for the benefit of Executive and/or
Executive’s spouse and/or descendants and any retirement plan for the Executive.

“Executive Securities” means the Shares and any other securities of the Company
held by Executive or any of Executive’s transferees permitted hereunder.  All
Executive Securities will continue to be Executive Securities in the hands of
any holder other than Executive (except for the Company, the Investors and the
Investors’ Affiliates and except for transferees in a Public Sale).  Except as
otherwise provided herein, each such other holder of Executive Securities will
succeed to all rights and obligations attributable to Executive as a holder of
Executive Securities hereunder.  Executive Securities will also include shares
of the Company’s capital stock or other securities of the Company issued with
respect to Executive Securities by way of a stock split, dividend or other
recapitalization or reclassification.

“Fair Market Value” of each Share as of a relevant date means the average of the
closing prices of the sales of the Common Stock on all securities exchanges on
which such Common Stock may at the time be listed on that date, or, if there
have been no sales or exchange on which the Common Stock is listed on any day,
the average of the highest bid and lowest asked prices on all
nationally-recognized exchanges at the end of such day, or, if on any day such
Common Stock is not so listed, the average of the representative bid and asked
prices quoted in the NASDAQ System as of 4:00 P.M., New York time, or, if on any
day such Common Stock is not quoted in the NASDAQ System, of the average of the
highest bid and lowest asked prices on such day in the domestic over-the-counter
market as reported by the National Quotation Bureau Incorporated, or any similar
successor organization, in each such case averaged over a period of 21 days
consisting of the day as of which the Fair Market Value is being determined and
the 20 consecutive business days prior to such day.  If at any time such Common
Stock is not listed on any securities exchange or quoted in the NASDAQ System or
the over-the-counter market, the

6


--------------------------------------------------------------------------------


Fair Market Value will be the fair value of such Common Stock determined in good
faith by the Board of Directors of the Company (the “Board Calculation”).  If
the Executive disagrees with the Board Calculation, the Executive may, within 30
days after receipt of the Board Calculation, deliver a notice (an “Objection
Notice”) to the Company setting forth the Executive’s calculation of Fair Market
Value.  The Board and the Executive will negotiate in good faith to agree on
such Fair Market Value, but if such agreement is not reached within 30 days
after the Company has received the Objection Notice, Fair Market Value shall be
determined by an appraiser selected by the Board, which appraiser shall submit
to the Board and the Executive a report within 30 days of its engagement setting
forth such determination.  The determination of such appraiser shall be final
and binding upon all parties.  The expenses of such appraiser shall be borne by
the Executive unless the appraiser’s valuation is more than 10% greater than the
amount determined by the Board of Directors, in which case, the costs of the
appraiser shall be borne by the Company.  If the Repurchase Option is exercised
within 45 days after a Separation, then Fair Market Value shall be determined as
of the date of such Separation; thereafter, Fair Market Value shall be
determined as of the date the Repurchase Option is exercised.  A comparable
process will be employed to determine the Fair Market Value of Preferred Stock.

“Good Reason” has the meaning set forth in the Employment Agreement.

“Investors” has the meaning set forth in the Stockholders Agreement.

“Original Cost” means, (i) with respect to each share of Common Stock purchased
hereunder, $     .00 (as proportionately adjusted for all subsequent stock
splits, stock dividends and other recapitalizations) and (ii) with respect to
each share of Preferred Stock, the price paid for such Preferred Stock, plus all
accrued and unpaid dividends of the Preferred Stock (as proportionately adjusted
for all subsequent stock splits, stock dividends and other recapitalizations).

“Person”means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Preferred Stock” means preferred stock issued by the Company.

 “Public Sale” means any sale pursuant to a registered public offering under the
Securities Act or any sale to the public pursuant to Rule 144 promulgated under
the Securities Act effected through a broker, dealer or market maker.

“Qualified Public Offering” means the sale in an underwritten public offering
registered under the Securities Act of shares of the Company’s Common Stock
approved by the Board of Directors pursuant to which the Investors have realized
in cash a return of two or more times the amount of their investment in the
Company.

“Sale of the Company” means any transaction or series of transactions pursuant
to which (A) any Person(s) other than the Investors and their respective
Affiliates in the aggregate acquire(s) (i) capital stock of the Company
possessing the voting power (other than voting rights accruing only in the event
of a default, breach or event of noncompliance) to elect a majority of the
Company’s board of directors (whether by merger, consolidation, reorganization,

7


--------------------------------------------------------------------------------


combination, sale or transfer of the Company’s capital stock, shareholder or
voting agreement, proxy, power of attorney or otherwise) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis;
provided that the term “Sale of the Company” shall not include any sale of
equity or debt securities by the Company in a private offering to other
investors selected by the Investors; or (B) more than 50% of the assets of the
Company (treating investments in Affiliates as assets for these purposes) is
spun off, split off or otherwise distributed.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stockholders Agreement” means that certain Stockholders Agreement dated June
13, 2003 among the Company, the Investors, and certain other parties, and joined
by the Executive of even date herewith.

“Subsidiary” means any entity of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors, or the
equivalent governing body, directly or through one or more subsidiaries.

“Transfer”means to sell, transfer, assign, pledge or otherwise dispose of
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law).


8.             NOTICES.  ANY NOTICE, CONSENT, WAIVER AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN PROPERLY GIVEN (A) WHEN DELIVERED BY
HAND; (B) WHEN SENT BY TELECOPIER (WITH ACKNOWLEDGEMENT OF COMPLETE
TRANSMISSION), PROVIDED THAT A COPY IS MAILED BY U.S. CERTIFIED MAIL, RETURN
RECEIPT REQUESTED; (C) THREE (3) DAYS AFTER SENT BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED; OR (D) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE, IN EACH CASE TO THE APPROPRIATE ADDRESSES AND
TELECOPIER NUMBERS SET FORTH BELOW:

If to the Company:

VI Acquisition Corp.
c/o Wind Point Partners
Suite 3700
676 North Michigan Avenue
Chicago, Illinois   60611
Attn:   Michael Solot
Tel:    (312) 255-4800
Fax:    (312) 255-4820

If to the Executive

Jeffry L. Guido
412 West Prentice Circle
Littleton, Colorado 80123

8


--------------------------------------------------------------------------------


with a copy to:

Sachnoff & Weaver, Ltd.
30 South Wacker Drive
Suite 2900
Chicago, Illinois   60606
Fax:   (312) 207-6400
Tel:    (312) 207-1000
Attn:   Seth M. Hemming, Esq.

Each party will be entitled to specify a different address for the receipt of
subsequent notices by giving written notice thereof to the other party in
accordance with this Section 8.


9.             GENERAL PROVISIONS.


(A)           TRANSFERS IN VIOLATION OF AGREEMENT.  ANY TRANSFER OR ATTEMPTED
TRANSFER OF ANY EXECUTIVE SECURITIES IN VIOLATION OF ANY PROVISION OF THIS
AGREEMENT SHALL BE NULL AND VOID, AND THE COMPANY SHALL NOT RECORD SUCH TRANSFER
ON ITS BOOKS OR TREAT ANY PURPORTED TRANSFEREE OF SUCH EXECUTIVE SECURITIES AS
THE OWNER OF SUCH SECURITIES FOR ANY PURPOSE.


(B)           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE
LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT WILL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


(C)           COMPLETE AGREEMENT.  THIS AGREEMENT, THOSE DOCUMENTS EXPRESSLY
REFERRED TO HEREIN AND OTHER DOCUMENTS OF EVEN DATE HEREWITH EMBODY THE COMPLETE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY
PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY
WAY.  EXECUTIVE HEREBY RELEASES THE COMPANY AND ITS AFFILIATES AND ITS AND THEIR
PREDECESSORS FROM ANY OBLIGATION OR LIABILITY THE COMPANY OR ANY OF ITS
AFFILIATES OR ITS OR THEIR PREDECESSORS OWES OR OWED TO EXECUTIVE OR ANY OF HIS
AFFILIATES AND RELATED PERSONS PRIOR TO THE DATE HEREOF.


(D)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


(E)           SUCCESSORS AND ASSIGNS.


(I)            ALL EXECUTIVE SECURITIES WILL CONTINUE TO BE EXECUTIVE SECURITIES
IN THE HANDS OF ANY HOLDER OTHER THAN EXECUTIVE, INCLUDING ANY OF EXECUTIVE’S
TRANSFEREES PERMITTED HEREUNDER OR UNDER THE STOCKHOLDERS AGREEMENT (EXCEPT FOR
THE COMPANY, THE INVESTORS AND THE INVESTORS’ AFFILIATES AND EXCEPT FOR
TRANSFEREES IN A PUBLIC SALE).  EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH SUCH
OTHER HOLDER OF EXECUTIVE SECURITIES WILL

9


--------------------------------------------------------------------------------



SUCCEED TO ALL RIGHTS AND OBLIGATIONS ATTRIBUTABLE TO EXECUTIVE AS A HOLDER OF
EXECUTIVE SECURITIES HEREUNDER.


(II)           EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS AGREEMENT SHALL BIND
AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE, THE COMPANY, THE
INVESTORS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING SUBSEQUENT
HOLDERS OF EXECUTIVE SECURITIES); PROVIDED THAT THE RIGHTS AND OBLIGATIONS OF
EXECUTIVE UNDER THIS AGREEMENT SHALL NOT BE ASSIGNABLE EXCEPT IN CONNECTION WITH
A PERMITTED TRANSFER OF EXECUTIVE SECURITIES HEREUNDER.


(III)          EACH OF THE INVESTORS IS INTENDED TO BE A THIRD PARTY BENEFICIARY
OF THIS AGREEMENT AND MAY ENFORCE ANY RIGHTS GRANTED TO IT HEREUNDER.


(F)            CHOICE OF LAW.  THE CORPORATE LAW OF THE STATE OF DELAWARE WILL
GOVERN ALL QUESTIONS CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS
STOCKHOLDERS.  ALL OTHER QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS HERETO WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF ILLINOIS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF ILLINOIS. 
FURTHERMORE, EXECUTIVE AND COMPANY AGREE AND CONSENT TO SUBMIT TO PERSONAL
JURISDICTION IN THE STATE OF ILLINOIS IN ANY STATE OR FEDERAL COURT OF COMPETENT
SUBJECT MATTER JURISDICTION SITUATED IN COOK COUNTY, ILLINOIS.  EXECUTIVE AND
COMPANY AGREE THAT THE SOLE AND EXCLUSIVE VENUE FOR ANY SUIT ARISING OUT OF, OR
SEEKING TO ENFORCE, THE TERMS OF THIS AGREEMENT SHALL BE IN A STATE OR FEDERAL
COURT OF COMPETENT SUBJECT MATTER JURISDICTION SITUATED IN COOK COUNTY,
ILLINOIS.


(G)           REMEDIES.  EACH OF THE PARTIES TO THIS AGREEMENT (INCLUDING THE
INVESTOR) WILL BE ENTITLED TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT
SPECIFICALLY, TO RECOVER DAMAGES AND COSTS (INCLUDING ATTORNEY’S FEES) CAUSED BY
ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS
EXISTING IN ITS FAVOR.  THE PARTIES HERETO AGREE AND ACKNOWLEDGE THAT MONEY
DAMAGES MAY NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF THE PROVISIONS OF THIS
AGREEMENT AND THAT ANY PARTY MAY IN ITS SOLE DISCRETION APPLY TO ANY COURT OF
LAW OR EQUITY OF COMPETENT JURISDICTION (WITHOUT POSTING ANY BOND OR DEPOSIT)
FOR SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF IN ORDER TO ENFORCE OR
PREVENT ANY VIOLATIONS OF THE PROVISIONS OF THIS AGREEMENT.


(H)           AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED AND WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND
EXECUTIVE.  NO CAUSE OF CONDUCT OR FAILURE OR DELAY IN ENFORCING THE PROVISIONS
OF THIS AGREEMENT SHALL AFFECT THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF
THIS AGREEMENT.


(I)            BUSINESS DAYS.  IF ANY TIME PERIOD FOR GIVING NOTICE OR TAKING
ACTION HEREUNDER EXPIRES ON A DAY WHICH IS A SATURDAY, SUNDAY OR HOLIDAY IN THE
STATE IN WHICH THE COMPANY’S CHIEF EXECUTIVE OFFICE IS LOCATED, THE TIME PERIOD
SHALL BE AUTOMATICALLY EXTENDED TO THE BUSINESS DAY IMMEDIATELY FOLLOWING SUCH
SATURDAY, SUNDAY OR HOLIDAY.


(J)            INDEMNIFICATION AND REIMBURSEMENT OF PAYMENTS ON BEHALF OF
EXECUTIVE.  THE COMPANY AND ANY SUBSIDIARY SHALL BE ENTITLED TO DEDUCT OR
WITHHOLD FROM ANY AMOUNTS OWING

10


--------------------------------------------------------------------------------



FROM THE COMPANY OR ANY SUBSIDIARY TO THE EXECUTIVE ANY FEDERAL, STATE, LOCAL OR
FOREIGN WITHHOLDING TAXES, EXCISE TAXES, OR EMPLOYMENT TAXES (“TAXES”) IMPOSED
WITH RESPECT TO THE EXECUTIVE’S COMPENSATION OR OTHER PAYMENTS FROM THE COMPANY
OR ANY SUBSIDIARY OR THE EXECUTIVE’S OWNERSHIP INTEREST IN THE COMPANY,
INCLUDING, BUT NOT LIMITED TO, WAGES, BONUSES, DIVIDENDS, THE RECEIPT OR
EXERCISE OF STOCK OPTIONS AND/OR THE RECEIPT OR VESTING OF RESTRICTED STOCK. 
THE EXECUTIVE SHALL INDEMNIFY THE COMPANY AND ANY SUBSIDIARY FOR ANY AMOUNTS
PAID WITH RESPECT TO ANY SUCH TAXES, TOGETHER WITH ANY INTEREST, PENALTIES AND
RELATED EXPENSES THERETO.


(K)           TERMINATION.  THIS AGREEMENT SHALL SURVIVE THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY AND SHALL REMAIN IN
FULL FORCE AND EFFECT AFTER SUCH TERMINATION.


(L)            GENERALLY ACCEPTED ACCOUNTING PRINCIPLES; ADJUSTMENTS OF
NUMBERS.  WHERE ANY ACCOUNTING DETERMINATION OR CALCULATION IS REQUIRED TO BE
MADE UNDER THIS AGREEMENT OR THE EXHIBITS HERETO, SUCH DETERMINATION OR
CALCULATION (UNLESS OTHERWISE PROVIDED) SHALL BE MADE IN ACCORDANCE WITH UNITED
STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED.  ALL
NUMBERS SET FORTH HEREIN WHICH REFER TO SHARE PRICES OR AMOUNTS WILL BE
APPROPRIATELY ADJUSTED TO REFLECT STOCK SPLITS, STOCK DIVIDENDS, COMBINATIONS OF
SHARES, RECAPITALIZATIONS OR OTHER SIMILAR TRANSACTIONS AFFECTING THE SUBJECT
CLASS OF STOCK.


(M)          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS OR EVENTS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY
HERETO.  THE PARTIES HERETO EACH AGREE THAT ANY AND ALL SUCH CLAIMS AND CAUSES
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  EACH OF THE PARTIES
HERETO FURTHER WAIVES ANY RIGHT TO SEEK TO CONSOLIDATE ANY SUCH LEGAL PROCEEDING
IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LEGAL PROCEEDING IN WHICH A
JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.

IN WITNESS WHEREOF, the parties hereto have executed this Management Agreement
as of the date first written above.

VI ACQUISITION CORP.

 

 

 

 

 

 

By:

 

 

 

Name:

Debra Koenig

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jeffry L. Guido

 

 

11


--------------------------------------------------------------------------------